DETAILED ACTION
Claims filed 28 May 2021.
Claims 1-18 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 28 May 2021, 28 October 2021, and 10 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS filed 16 June 2021 erroneously listed Ang et al. (US 2016/0127991, hereinafter Ang) as US Pat. NO. 20160127991A1 with Kind Code A1 included with the “Patent Number,” and listed the reference as a “US Patent.” However, Ang should have been cited as a US Patent Application Publication with Publication Number 2016/0127991. Thus, the erroneous listing of Ang in the filed IDS has been crossed out, and Ang has been considered as provided below as listed as a cited reference in the included 892 – Notice of References Cited.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 8, and 17 are objected to because of the following informalities:  
Re Claim 3, line 4 – this limitation should end with a semicolon (;) instead of a colon (:).
Re Claim 8, line 4 – this limitation should end with a semicolon (;) instead of a colon (:).
Re Claim 17, line 12 -  there’s an extra comma (,) between “transmitted” and “and indicating.”

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,284,427 (hereinafter '427). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of '427 anticipate all of the limitations of claims 1-24 as further detailed below.
Re Claim 1, as provided in the table below, Claim 1 of ‘427 anticipates every limitation of claim 1 of the present application as currently written.
Present Application
‘427
1. A method for transmitting a service, comprising: 
1. A method for transmitting a service, comprising:
sending, by a base station, to a terminal a switch message of a narrow bandwidth receiving mode, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth; and 
sending, by a base station, to a terminal a switch message of a narrow bandwidth receiving mode, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;
scheduling, by the base station, the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted. 
scheduling, by the base station, the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and

sending downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth,
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

wherein the method further comprises: before sending, by the base station, the switch message of the narrow bandwidth receiving mode to the terminal, indicating the terminal to switch to the designated narrow bandwidth to receive information;

sending to the terminal information relevant to the pre-scheduled service to the terminal, wherein the information relevant to the pre-scheduled service comprises at least one of: process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 2, as provided in the table below, Claim 1 of ‘427 anticipates every limitation of claim 2 of the present application as currently written.
Present Application
‘427
2. The method of claim 1, wherein the method further comprises: 
1. A method for transmitting a service, comprising:

sending, by a base station, to a terminal a switch message of a narrow bandwidth receiving mode, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

scheduling, by the base station, the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and
sending downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth, wherein the downlink control information is in a terminal- specific search space corresponding to the terminal, and uses a control channel element aggregation level corresponding to the terminal. 
sending downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth,
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

wherein the method further comprises: before sending, by the base station, the switch message of the narrow bandwidth receiving mode to the terminal, indicating the terminal to switch to the designated narrow bandwidth to receive information;

sending to the terminal information relevant to the pre-scheduled service to the terminal, wherein the information relevant to the pre-scheduled service comprises at least one of: process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 3, as provided in the table below, Claim 1 of ‘427 anticipates every limitation of claim 2 of the present application as currently written.
Present Application
‘427
3. The method of claim 1, wherein the method further comprises: 
1. A method for transmitting a service, comprising:

sending, by a base station, to a terminal a switch message of a narrow bandwidth receiving mode, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

scheduling, by the base station, the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and

sending downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth,
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;
before sending, by the base station, the switch message of the narrow bandwidth receiving mode to the terminal, indicating the terminal to switch to the designated narrow bandwidth to receive information: 
wherein the method further comprises: before sending, by the base station, the switch message of the narrow bandwidth receiving mode to the terminal, indicating the terminal to switch to the designated narrow bandwidth to receive information;
sending, to the terminal, information relevant to the pre-scheduled service to the terminal, wherein the information relevant to the pre-scheduled service comprises at least one of: process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service.
sending to the terminal information relevant to the pre-scheduled service to the terminal, wherein the information relevant to the pre-scheduled service comprises at least one of: process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 4, as provided in the table below, Claim 2 of ‘427 anticipates every limitation of claim 4 of the present application as currently written.
Present Application
‘427
4. The method of claim 3, wherein scheduling, by the base station, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, comprises: 
2. The method of claim 1, wherein scheduling, by the base station, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, comprises:
configuring, by the base station, information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, and sending to the terminal the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service; and 
configuring, by the base station, information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, and sending to the terminal the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service; and
scheduling, according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted.  
scheduling, according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted.


Re Claim 5, as provided in the table below, Claim 3 of ‘427 anticipates every limitation of claim 5 of the present application as currently written.
Present Application
‘427
5. The method of claim 1, wherein: 
3. The method of claim 1, wherein:
when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the base station schedules the terminal to switch to the system bandwidth to receive the pre- scheduled service when the pre-scheduled service needs to be transmitted; 
when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the base station schedules the terminal to switch to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth. when the pre-scheduled service needs to be transmitted, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre-scheduled service, and indicates a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth.  
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, when the pre-scheduled service needs to be transmitted, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre-scheduled service, and indicates a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth.


Re Claim 6, as provided in the table below, Claim 4 of ‘427 anticipates every limitation of claim 6 of the present application as currently written.
Present Application
‘427
6. A method for transmitting a service, comprising: 
4. A method for transmitting a service, comprising:
receiving, by a terminal, a switch message of a narrow bandwidth receiving mode sent by a base station, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth; and 
receiving, by a terminal, a switch message of a narrow bandwidth receiving mode sent by a base station, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;
switching, by the terminal, to the system bandwidth or a bandwidth occupied by a pre- scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted.  
switching, by the terminal, to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and

receiving downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

before receiving, by the terminal, the switch message of the narrow bandwidth receiving mode sent by the base station, and switching to the designated narrow bandwidth to receive information;

receiving information relevant to the pre-scheduled service sent by the base station, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a Physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 7, as provided in the table below, Claim 4 of ‘427 anticipates every limitation of claim 7 of the present application as currently written.
Present Application
‘427
7. The method of claim 6, wherein the method further comprises: 
4. A method for transmitting a service, comprising:

receiving, by a terminal, a switch message of a narrow bandwidth receiving mode sent by a base station, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

switching, by the terminal, to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and
receiving downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth, 
receiving downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth,
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal, and uses a control channel element aggregation level corresponding to the terminal.  
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

before receiving, by the terminal, the switch message of the narrow bandwidth receiving mode sent by the base station, and switching to the designated narrow bandwidth to receive information;

receiving information relevant to the pre-scheduled service sent by the base station, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a Physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 8, as provided in the table below, Claim 4 of ‘427 anticipates every limitation of claim 8 of the present application as currently written.
Present Application
‘427
8. The method of claim 6, wherein the method further comprises: 
4. A method for transmitting a service, comprising:

receiving, by a terminal, a switch message of a narrow bandwidth receiving mode sent by a base station, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

switching, by the terminal, to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and

receiving downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;
before receiving, by the terminal, the switch message of the narrow bandwidth receiving mode sent by the base station, and switching to the designated narrow bandwidth to receive information: 
before receiving, by the terminal, the switch message of the narrow bandwidth receiving mode sent by the base station, and switching to the designated narrow bandwidth to receive information;
receiving information relevant to the pre-scheduled service sent by the base station, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service and information of a resource allocated by the base station for the pre-scheduled service.  
receiving information relevant to the pre-scheduled service sent by the base station, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a Physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 9, as provided in the table below, Claim 5 of ‘427 anticipates every limitation of claim 9 of the present application as currently written.
Present Application
‘427
9. The method of claim 8, wherein switching, by the terminal, to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the scheduling of the base station when the pre-scheduled service needs to be transmitted comprises: 
5. The method of claim 4, wherein switching, by the terminal, to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the scheduling of the base station when the pre-scheduled service needs to be transmitted comprises:
receiving information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, sent by the base station; and 
receiving information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, sent by the base station; and
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre- scheduled service needs to be transmitted.  
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre-scheduled service needs to be transmitted.


Re Claim 10, as provided in the table below, Claim 6 of ‘427 anticipates every limitation of claim 10 of the present application as currently written.
Present Application
‘427
10. The method of claim 6, wherein when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the terminal switches to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; 
6. The method of claim 4, wherein when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the terminal switches to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the terminal switches to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the terminal switches to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, when the pre-scheduled service needs to be transmitted, the terminal switches to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service, and receives a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth.  
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, when the pre-scheduled service needs to be transmitted, the terminal switches to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service, and receives a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth.


Re Claim 11, as provided in the table below, Claim 7 of ‘427 anticipates every limitation of claim 11 of the present application as currently written.
Present Application
‘427
11. A base station, comprising: 
7. A base station, comprising:
a processor, a storage, a transceiver and a bus, wherein the processor, the storage and the transceiver are connected through the bus, the transceiver is used for receiving and transmitting signals to communicate with a terminal, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations: 
a processor, a storage, a transceiver and a bus, wherein the processor, the storage and the transceiver are connected through the bus, the transceiver is used for receiving and transmitting signals to communicate with a terminal, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;
sending a switch message of a narrow bandwidth receiving mode to a terminal through the transceiver, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth; and 
sending a switch message of a narrow bandwidth receiving mode to a terminal through the transceiver, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;
scheduling the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted.
scheduling the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;

sending downlink control information for the terminal through the transceiver in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

sending information relevant to the pre-scheduled service to the terminal through the transceiver before sending the switch message of the narrow bandwidth receiving mode to the terminal through the transceiver, indicating the terminal to switch to the designated narrow bandwidth to receive information, wherein the information relevant to the re-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 12, as provided in the table below, Claim 7 of ‘427 anticipates every limitation of claim 12 of the present application as currently written.
Present Application
‘427
12. The base station of claim 11, wherein the processor is further used for
7. A base station, comprising:

a processor, a storage, a transceiver and a bus, wherein the processor, the storage and the transceiver are connected through the bus, the transceiver is used for receiving and transmitting signals to communicate with a terminal, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;

sending a switch message of a narrow bandwidth receiving mode to a terminal through the transceiver, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

scheduling the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;
sending downlink control information for the terminal through the transceiver in a physical downlink control channel on the narrow bandwidth; and 
sending downlink control information for the terminal through the transceiver in a physical downlink control channel on the narrow bandwidth,
the downlink control information is in a terminal-specific search space corresponding to the terminal, and uses a control channel element aggregation level corresponding to the terminal.  
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

sending information relevant to the pre-scheduled service to the terminal through the transceiver before sending the switch message of the narrow bandwidth receiving mode to the terminal through the transceiver, indicating the terminal to switch to the designated narrow bandwidth to receive information, wherein the information relevant to the re-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 13, as provided in the table below, Claim 7 of ‘427 anticipates every limitation of claim 13 of the present application as currently written.
Present Application
‘427
13. The base station of claim 11, wherein the processor is further used for 
7. A base station, comprising:

a processor, a storage, a transceiver and a bus, wherein the processor, the storage and the transceiver are connected through the bus, the transceiver is used for receiving and transmitting signals to communicate with a terminal, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;

sending a switch message of a narrow bandwidth receiving mode to a terminal through the transceiver, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

scheduling the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;

sending downlink control information for the terminal through the transceiver in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;
sending information relevant to the pre-scheduled service to the terminal through the transceiver before sending the switch message of the narrow bandwidth receiving mode to the terminal through the transceiver, indicating the terminal to switch to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service.  
sending information relevant to the pre-scheduled service to the terminal through the transceiver before sending the switch message of the narrow bandwidth receiving mode to the terminal through the transceiver, indicating the terminal to switch to the designated narrow bandwidth to receive information, wherein the information relevant to the re-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;

sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 14, as provided in the table below, Claim 8 of ‘427 anticipates every limitation of claim 14 of the present application as currently written.
Present Application
‘427
14. The base station of claim 13, wherein the processor is further used for: 
8. The base station of claim 7, wherein the processor is specifically used for:
configuring information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, and sending the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service to the terminal; and 
configuring information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, and sending the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service to the terminal; and
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre-scheduled service needs to be transmitted.
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre-scheduled service needs to be transmitted.


Re Claim 15, as provided in the table below, Claim 9 of ‘427 anticipates every limitation of claim 15 of the present application as currently written.
Present Application
‘427
15. The base station of claim 13, wherein the processor is further used for: 
9. The base station of claim 7, wherein the processor is specifically used for:
configuring, according to the periodic information of the pre-scheduled service, the terminal that is in the narrow bandwidth receiving mode to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service according to a time interval to receive the pre- scheduled service. 
configuring, according to the periodic information of the pre-scheduled service, the terminal that is in the narrow bandwidth receiving mode to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service according to a time interval to receive the pre-scheduled service.


Re Claim 16, as provided in the table below, Claim 7 of ‘427 anticipates every limitation of claim 16 of the present application as currently written.
Present Application
‘427
16. The base station of claim 13, wherein the processor is further used for: 
7. A base station, comprising:

a processor, a storage, a transceiver and a bus, wherein the processor, the storage and the transceiver are connected through the bus, the transceiver is used for receiving and transmitting signals to communicate with a terminal, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;

sending a switch message of a narrow bandwidth receiving mode to a terminal through the transceiver, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

scheduling the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;

sending downlink control information for the terminal through the transceiver in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

sending information relevant to the pre-scheduled service to the terminal through the transceiver before sending the switch message of the narrow bandwidth receiving mode to the terminal through the transceiver, indicating the terminal to switch to the designated narrow bandwidth to receive information, wherein the information relevant to the re-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;
sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre- scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;
sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;
sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and
sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.


Re Claim 17, as provided in the table below, Claim 10 of ‘427 anticipates every limitation of claim 17 of the present application as currently written.
Present Application
‘427
17. The base station of claim 11, wherein the processor is further used for: 
10. The base station of claim 7, wherein the processor is specifically used for:
when the bandwidth occupied by the pre-scheduled service is the system bandwidth, scheduling the terminal to switch to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; 
when the bandwidth occupied by the pre-scheduled service is the system bandwidth, scheduling the terminal to switch to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted,, and indicating a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth.
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, and indicating a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth.


Re Claim 18, as provided in the table below, Claim 11 of ‘427 anticipates every limitation of claim 18 of the present application as currently written.
Present Application
‘427
18. A terminal, comprising: 
11. A terminal, comprising:
a processor, a storage, a transmitter, a receiver and a bus, wherein the processor, the storage, the transmitter and the receiver are connected through the bus, wherein the transmitter is used for transmitting signals, the receiver is used for receiving signals, the transmitter and the receiver are independently configured respectively or integrated, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations: 
a processor, a storage, a transmitter, a receiver and a bus, wherein the processor, the storage, the transmitter and the receiver are connected through the bus, wherein the transmitter is used for transmitting signals, the receiver is used for receiving signals, the transmitter and the receiver are independently configured respectively or integrated, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;
receiving a switch message of a narrow bandwidth receiving mode sent by a base station through the receiver, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth; and 
receiving a switch message of a narrow bandwidth receiving mode sent by a base station through the receiver, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;
switching to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre- scheduled service needs to be transmitted.  
switching to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and

receiving downlink control information for the terminal through the receiver in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

receiving information relevant to the pre-scheduled service sent by the base station through the receiver before receiving the switch message of the narrow bandwidth receiving mode sent by the base station through the receiver and switching to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service includes process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the ore-scheduled service;

receiving, through the receiver, a process identification of the pre-scheduled service and first time information indicating when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

receiving, through the receiver, second time information indicating when the terminal returns to the narrow bandwidth receiving mode, sent by the base station through the downlink control information, or detecting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information or according to the first time information and the trigger signal.


Re Claim 19, as provided in the table below, Claim 11 of ‘427 anticipates every limitation of claim 19 of the present application as currently written.
Present Application
‘427
19. The terminal of claim 18, wherein the processor is further used for 
11. A terminal, comprising:

a processor, a storage, a transmitter, a receiver and a bus, wherein the processor, the storage, the transmitter and the receiver are connected through the bus, wherein the transmitter is used for transmitting signals, the receiver is used for receiving signals, the transmitter and the receiver are independently configured respectively or integrated, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;

receiving a switch message of a narrow bandwidth receiving mode sent by a base station through the receiver, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

switching to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and
receiving downlink control information for the terminal through the receiver in a physical downlink control channel on the narrow bandwidth; and 
receiving downlink control information for the terminal through the receiver in a physical downlink control channel on the narrow bandwidth,
the downlink control information is in a terminal-specific search space corresponding to the terminal, and uses a control channel element aggregation level corresponding to the terminal.  
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

receiving information relevant to the pre-scheduled service sent by the base station through the receiver before receiving the switch message of the narrow bandwidth receiving mode sent by the base station through the receiver and switching to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service includes process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the ore-scheduled service;

receiving, through the receiver, a process identification of the pre-scheduled service and first time information indicating when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

receiving, through the receiver, second time information indicating when the terminal returns to the narrow bandwidth receiving mode, sent by the base station through the downlink control information, or detecting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information or according to the first time information and the trigger signal.


Re Claim 20, as provided in the table below, Claim 11 of ‘427 anticipates every limitation of claim 20 of the present application as currently written.
Present Application
‘427
20. The terminal of claim 18, wherein the processor is further used for 
11. A terminal, comprising:

a processor, a storage, a transmitter, a receiver and a bus, wherein the processor, the storage, the transmitter and the receiver are connected through the bus, wherein the transmitter is used for transmitting signals, the receiver is used for receiving signals, the transmitter and the receiver are independently configured respectively or integrated, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;

receiving a switch message of a narrow bandwidth receiving mode sent by a base station through the receiver, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

switching to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and

receiving downlink control information for the terminal through the receiver in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;
receiving information relevant to the pre-scheduled service sent by the base station through the receiver before receiving the switch message of the narrow bandwidth receiving mode sent by the base station through the receiver and switching to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service includes process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service.  
receiving information relevant to the pre-scheduled service sent by the base station through the receiver before receiving the switch message of the narrow bandwidth receiving mode sent by the base station through the receiver and switching to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service includes process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the ore-scheduled service;

receiving, through the receiver, a process identification of the pre-scheduled service and first time information indicating when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;

receiving, through the receiver, second time information indicating when the terminal returns to the narrow bandwidth receiving mode, sent by the base station through the downlink control information, or detecting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and

switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information or according to the first time information and the trigger signal.


Re Claim 21, as provided in the table below, Claim 12 of ‘427 anticipates every limitation of claim 21 of the present application as currently written.
Present Application
‘427
21. The terminal of claim 20, wherein the processor is further used for receiving information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service sent by the base station through the receiver; and 
12. The terminal of claim 11, wherein the processor is specifically used for receiving information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service sent by the base station through the receiver; and
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre- scheduled service needs to be transmitted.  
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre-scheduled service needs to be transmitted.


Re Claim 22, as provided in the table below, Claim 13 of ‘427 anticipates every limitation of claim 22 of the present application as currently written.
Present Application
‘427
22. The terminal of claim 20, wherein the processor is further used for: 
13. The terminal of claim 11, wherein the processor is specifically used for:
receiving through the receiver a time interval configured by the base station according to the periodic information of the pre-scheduled service, and switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service according to the time interval to receive the pre-scheduled service.  
receiving through the receiver a time interval configured by the base station according to the periodic information of the pre-scheduled service, and switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service according to the time interval to receive the pre-scheduled service.


Re Claim 23, as provided in the table below, Claim 11 of ‘427 anticipates every limitation of claim 23 of the present application as currently written.
Present Application
‘427
23. The terminal of claim 20, wherein the processor is further used for: 
11. A terminal, comprising:

a processor, a storage, a transmitter, a receiver and a bus, wherein the processor, the storage, the transmitter and the receiver are connected through the bus, wherein the transmitter is used for transmitting signals, the receiver is used for receiving signals, the transmitter and the receiver are independently configured respectively or integrated, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations;

receiving a switch message of a narrow bandwidth receiving mode sent by a base station through the receiver, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;

switching to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and

receiving downlink control information for the terminal through the receiver in a physical downlink control channel on the narrow bandwidth,

wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;

receiving information relevant to the pre-scheduled service sent by the base station through the receiver before receiving the switch message of the narrow bandwidth receiving mode sent by the base station through the receiver and switching to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service includes process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the ore-scheduled service;
receiving, through the receiver, a process identification of the pre-scheduled service and first time information indicating when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service; 
receiving, through the receiver, a process identification of the pre-scheduled service and first time information indicating when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;
receiving, through the receiver, second time information indicating when the terminal returns to the narrow bandwidth receiving mode, sent by the base station through the downlink control information, or detecting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and 
receiving, through the receiver, second time information indicating when the terminal returns to the narrow bandwidth receiving mode, sent by the base station through the downlink control information, or detecting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information or according to the first time information and the trigger signal. 
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information or according to the first time information and the trigger signal.


Re Claim 24, as provided in the table below, Claim 14 of ‘427 anticipates every limitation of claim 24 of the present application as currently written.
Present Application
‘427
24. The terminal of claim 18, wherein when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the processor is specifically used for switching to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; 
14. The terminal of claim 11, wherein when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the processor is specifically used for switching to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted;
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the processor is specifically used for switching to the bandwidth occupied by the pre- scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the processor is specifically used for switching to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, the processor is specifically used for switching to the bandwidth occupied by the pre- scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, and receiving a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service sent by the base station through the receiver in downlink control information of a physical downlink control channel of the narrow bandwidth.
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, the processor is specifically used for switching to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, and receiving a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service sent by the base station through the receiver in downlink control information of a physical downlink control channel of the narrow bandwidth.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-11, 13-15, 17-18, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ang et al. (US 2016/0127991, hereinafter Ang).

Re Claim 1, Ang discloses a method for transmitting a service, comprising: 
sending, by a base station, to a terminal a switch message of a narrow bandwidth receiving mode, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth (Fig. 9 and ¶ 79 disclose a base station transmitting a response message to user equipment for dynamic bandwidth switching, as described in ¶ 78, wherein the response message indicates that the UE is to return to a narrow bandwidth, as illustrated in Fig. 3, to receive a control signal); and 
scheduling, by the base station, the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted (Ibid. disclosing the response message as also indicating that the bandwidth is maintained at a wide bandwidth of the data signal for the next control signal, or a previous control signal indicates maintaining a wide bandwidth of the data signal for the next control signal, as illustrated in Fig. 5; and ¶ 77 discloses the base station reserving a time interval between control and data signals to allow the UE to adjust its RF front end according to the UE’s indicated capabilities; additionally, ¶ 56 discloses that if bandwidth of data signals is allowed to vary, then the control signal can indicate to the UE to adjust its RF front end to receive just enough bandwidth sufficient to cover the bandwidth of the data signal). 

Re Claim 3, Ang discloses the method of claim 1, wherein the method further comprises: 
before sending, by the base station, the switch message of the narrow bandwidth receiving mode to the terminal, indicating the terminal to switch to the designated narrow bandwidth to receive information:
sending to the terminal information relevant to the pre-scheduled service to the terminal, wherein the information relevant to the pre-scheduled service comprises at least one of: process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service (Figs. 4, 6, ¶¶ 61, 63-64 and 67-68 disclose an iterative process of a base station sending messages, explicitly or functionally controlling the UE’s RF front end adjustments to receive various signals at various bands of various bandwidths; ¶ 74 discloses wherein when the RF carrier frequency is allowed to vary from transmission to transmission, each UE is notified of which RF carrier is being used for its signals; additionally, ¶ 56 discloses that if bandwidth of data signals is allowed to vary, then the control signal can indicate to the UE to adjust its RF front end to receive just enough bandwidth sufficient to cover the bandwidth of the data signal).

Re Claim 4, Ang discloses the method of claim 3, wherein scheduling, by the base station, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, comprises: 
configuring, by the base station, information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, and sending to the terminal the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service (¶ 77 discloses the base station reserving a time interval between control and data signals to allow the UE to adjust its RF front end; ¶ 78 discloses the response message from the base station indicating activation of dynamic bandwidth switching; ¶ 79 discloses the response message further indicating the time offset between the control signal and data signal in a TTI, wherein a control signal may indicate to the UE to maintain a relatively wide bandwidth or to return to a narrow bandwidth; Fig. 15 and ¶ 100 disclose a similar embodiment wherein control signals are further described as scheduling data signals for a fraction of a TTI, or the control signal may carry a bandwidth switch indicator or prescheduling information, similar to that illustrated in Fig. 11); and 
scheduling, according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted (Ibid.). 

Re Claim 5, Ang discloses the method of claim 1, wherein: 
when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the base station schedules the terminal to switch to the system bandwidth to receive the pre- scheduled service when the pre-scheduled service needs to be transmitted (Fig. 11 and ¶ 90 disclose the UE adjusting its front end from the narrow bandwidth to full system bandwidth to receive data); 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted (¶¶ 56 and 74 disclose dynamic bandwidth switching between the narrow bandwidth to the relatively wider bandwidth for data reception, wherein the wider bandwidth is just wide enough to receive the data transmission; ¶ 79 discloses the base station scheduling a time offset for the UE between the transmissions based on the UE’s capabilities to have enough time to adjust the UE’s front end accordingly); and
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, when the pre-scheduled service needs to be transmitted, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre-scheduled service, and indicates a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth (Fig. 7 and ¶ 72 disclose a carrier signal at the center frequency for each data signal being used to transmit the various data signals; ¶ 74 discloses the UE being notified of what RF carrier to use; Fig. 8 and ¶ 75 disclose control signals being transmitted in different channels from data signals; ¶ 76 discloses base station coordinating UEs switching between bandwidths as illustrated in Figs. 7 and 8 – thus, the control signals are transmitted in a downlink control channel).

Re Claims 6 and 8-10, though of varying scope, the limitations of claims 6 and 8-10 are substantially similar or identical to those of claims 1 and 3-5, and are rejected under the same reasoning.

Re Claim 11, Ang discloses a base station, comprising: 
a processor, a storage, a transceiver and a bus (Fig. 10 and ¶¶ 82-84 disclose a transceiver of a base station including a baseband processor, controller/processor, memory connected to each other as shown – this interconnection being functionally equivalent to a bus), wherein the processor, the storage and the transceiver are connected through the bus (Ibid.), the transceiver is used for receiving and transmitting signals to communicate with a terminal (¶ 82 and 84 disclose the transceiver as implementing the embodiments discloses as performed by the base station), the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations: 
sending a switch message of a narrow bandwidth receiving mode to a terminal through the transceiver, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth (Fig. 9 and ¶ 79 disclose a base station transmitting a response message to user equipment for dynamic bandwidth switching, as described in ¶ 78, wherein the response message indicates that the UE is to return to a narrow bandwidth, as illustrated in Fig. 3, to receive a control signal); and 
scheduling the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted (Ibid. disclosing the response message as also indicating that the bandwidth is maintained at a wide bandwidth of the data signal for the next control signal, or a previous control signal indicates maintaining a wide bandwidth of the data signal for the next control signal, as illustrated in Fig. 5; and ¶ 77 discloses the base station reserving a time interval between control and data signals to allow the UE to adjust its RF front end according to the UE’s indicated capabilities; additionally, ¶ 56 discloses that if bandwidth of data signals is allowed to vary, then the control signal can indicate to the UE to adjust its RF front end to receive just enough bandwidth sufficient to cover the bandwidth of the data signal).  

Re Claim 13, Ang discloses the base station of claim 11, wherein the processor is further used for sending information relevant to the pre-scheduled service to the terminal through the transceiver before sending the switch message of the narrow bandwidth receiving mode to the terminal through the transceiver, indicating the terminal to switch to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service (Figs. 4, 6, ¶¶ 61, 63-64 and 67-68 disclose an iterative process of a base station sending messages, explicitly or functionally controlling the UE’s RF front end adjustments to receive various signals at various bands of various bandwidths; ¶ 74 discloses wherein when the RF carrier frequency is allowed to vary from transmission to transmission, each UE is notified of which RF carrier is being used for its signals; additionally, ¶ 56 discloses that if bandwidth of data signals is allowed to vary, then the control signal can indicate to the UE to adjust its RF front end to receive just enough bandwidth sufficient to cover the bandwidth of the data signal).

Re Claim 14, Ang discloses the base station of claim 13, wherein the processor is further used for: 
configuring information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, and sending the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service to the terminal (¶ 77 discloses the base station reserving a time interval between control and data signals to allow the UE to adjust its RF front end; ¶ 78 discloses the response message from the base station indicating activation of dynamic bandwidth switching; ¶ 79 discloses the response message further indicating the time offset between the control signal and data signal in a TTI, wherein a control signal may indicate to the UE to maintain a relatively wide bandwidth or to return to a narrow bandwidth; Fig. 15 and ¶ 100 disclose a similar embodiment wherein control signals are further described as scheduling data signals for a fraction of a TTI, or the control signal may carry a bandwidth switch indicator or prescheduling information, similar to that illustrated in Fig. 11); and 
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre-scheduled service needs to be transmitted (Ibid.).

Re Claim 15, Ang discloses the base station of claim 13, wherein the processor is further used for: 
configuring, according to the periodic information of the pre-scheduled service, the terminal that is in the narrow bandwidth receiving mode to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service according to a time interval to receive the pre- scheduled service (Fig. 4,  ¶¶ 62, and 71 disclose the UE entering into a microsleep state for a period of time before waking up to receive a control signal in the narrow bandwidth; and ¶ 63 describes the UE adjusting its RF front end to receive the data signal as indicated in the control signal – as evident by Fig. 4, this process is iterative or periodic).

Re Claim 17, Ang discloses the base station of claim 11, wherein the processor is further used for: 
when the bandwidth occupied by the pre-scheduled service is the system bandwidth, scheduling the terminal to switch to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted (Fig. 11 and ¶ 90 disclose the UE adjusting its front end from the narrow bandwidth to full system bandwidth to receive data); 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted (¶¶ 56 and 74 disclose dynamic bandwidth switching between the narrow bandwidth to the relatively wider bandwidth for data reception, wherein the wider bandwidth is just wide enough to receive the data transmission; ¶ 79 discloses the base station scheduling a time offset for the UE between the transmissions based on the UE’s capabilities to have enough time to adjust the UE’s front end accordingly); and 
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre- scheduled service when the pre-scheduled service needs to be transmitted,, and indicating a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth (Fig. 7 and ¶ 72 disclose a carrier signal at the center frequency for each data signal being used to transmit the various data signals; ¶ 74 disclose the UE being notified of what RF carrier to use; Fig. 8 and ¶ 75 disclose control signals being transmitted in different channels from data signals; ¶ 76 discloses base station coordinating UEs switching between bandwidths as illustrated in Figs. 7 and 8 – thus, the control signals are transmitted in a downlink control channel).  

Re Claims 18, 20-22 and 24, though of varying scope, the limitations of claims 18 are substantially similar or identical to those of claims 11, 13-15 and 17, and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang as applied to claims 1, 6, 11, and 18 above, and further in view of Pan (US 9,408,190).

Re Claim 2, Ang discloses the method of claim 1.
Ang discloses sending downlink control information on the narrow bandwidth (Fig. 1 and ¶ 29 disclose base stations communicating with UEs via uplink and downlink; ¶ 47 disclose a UE receiving a downlink control signal; and ¶ 26 discloses frame formats as utilizing narrowband control signals and wideband data signals – thus, downlink control signals sent by the base station are disclosed as sent on a narrow bandwidth).
Ang may not explicitly disclose wherein the method further comprises: 
sending downlink control information for the terminal in a physical downlink control channel, wherein the downlink control information is in a terminal-specific search space corresponding to the terminal, and uses a control channel element aggregation level corresponding to the terminal.  
However, in analogous art, Pan discloses:
sending downlink control information for the terminal in a physical downlink control channel (Fig. 4 and 4:27-36 disclose a base station determining a plurality of preset sets of blind detection candidates with each set including one or more PDCCH candidates and transmitting DCI to a UE over the PDCCH candidates in at least one of the plurality of sets), wherein the downlink control information is in a terminal-specific search space corresponding to the terminal (Fig. 4 and 4:33-44 disclose the base station transmitting the DCI to the UE in at least one of the plurality of sets of blind detection candidates to the UE with a prescribed data modulation scheme; 6:17-26 disclose the first set of blind detection candidates as including a part or all of PDCCH candidates in a UE-specific space among enhanced PDCCHs, and the second set of blind detection candidates as including a part of PDCCH candidates in a UE-specific search space among enhanced PDCCHs), and uses a control channel element aggregation level corresponding to the terminal (6:63 – 7:11 disclose the base station transmitting the DCI to UEs in Control Channel Elements (CCEs) at aggregation levels of {1, 2, 4, 8}, and the UE performs blind detection of control information over the PDCCH candidates in the respective sets among a plurality of preset sets of blind detection candidates).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Pan to modify Ang in order to allow a UE to blindly detect DCI sent over PDCCH at specific aggregation levels. One would have been motivated to do this, because allowing the base station to determine how DCI is delivered to a UE gives the base station the advantage of making that determination based on channel state information – thereby improving the provision of DCI to a particular UE (Pan 4:45-56).

Re Claim 7, though of a different scope, the limitations of claim 7 are substantially similar or identical to those of claim 2, and is rejected under the same reasoning. 

Re Claim 12, Ang disclose the base station of claim 11, wherein the processor is further used for sending downlink control information for the terminal through the transceiver on the narrow bandwidth (Fig. 1 and ¶ 29 disclose base stations communicating with UEs via uplink and downlink; ¶ 47 disclose a UE receiving a downlink control signal; and ¶ 26 discloses frame formats as utilizing narrowband control signals and wideband data signals – thus, downlink control signals sent by the base station are disclosed as sent on a narrow bandwidth).
Ang may not explicitly disclose wherein the processor is further used for sending downlink control information for the terminal through the transceiver in a physical downlink control channel on the narrow bandwidth; and 
the downlink control information is in a terminal-specific search space corresponding to the terminal, and uses a control channel element aggregation level corresponding to the terminal.  
However, in analogous art, Pan discloses wherein a processor is further used for sending downlink control information for the terminal through the transceiver in a physical downlink control channel (Fig. 4 and 4:27-36 disclose a base station determining a plurality of preset sets of blind detection candidates with each set including one or more PDCCH candidates and transmitting DCI to a UE over the PDCCH candidates in at least one of the plurality of sets); and 
the downlink control information is in a terminal-specific search space corresponding to the terminal (Fig. 4 and 4:33-44 disclose the base station transmitting the DCI to the UE in at least one of the plurality of sets of blind detection candidates to the UE with a prescribed data modulation scheme; 6:17-26 disclose the first set of blind detection candidates as including a part or all of PDCCH candidates in a UE-specific space among enhanced PDCCHs, and the second set of blind detection candidates as including a part of PDCCH candidates in a UE-specific search space among enhanced PDCCHs), and uses a control channel element aggregation level corresponding to the terminal (6:63 – 7:11 disclose the base station transmitting the DCI to UEs in Control Channel Elements (CCEs) at aggregation levels of {1, 2, 4, 8}, and the UE performs blind detection of control information over the PDCCH candidates in the respective sets among a plurality of preset sets of blind detection candidates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Pan to modify Ang in order to allow a UE to blindly detect DCI sent over PDCCH at specific aggregation levels. One would have been motivated to do this, because allowing the base station to determine how DCI is delivered to a UE gives the base station the advantage of making that determination based on channel state information – thereby improving the provision of DCI to a particular UE (Pan 4:45-56).

Re Claim 19, though of a different scope, the limitations of claim 19 are substantially similar or identical to those of claim 12, and is rejected under the same reasoning. 

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ang as applied to claims 13 and 20 above, and further in view of Zeng et al. (US 2018/0092095, previously made of record, hereinafter Zeng).

Re Claim 16, Ang discloses the base station of claim 13, wherein the processor is specifically used for: 
sending first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service (Fig. 13 and ¶¶ 94-95 disclose a frame format with bandwidth adaptation according to data allocation, and control signal 1115/1315 is transmitted in TTIn to trigger or pre-schedule the UE’s adjustment to receive the allocated data at TTIn+1); 
sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth (Fig. 13 and ¶ 95 disclose the control signal at TTIn+2 indicating that no data is allocated to be received prior to TTIn+3, triggering the UE to return to the narrow bandwidth to receive the next control signal); and 
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal (Fig. 13 and ¶ 95 disclose pre-scheduling or triggering the UE with a control signal to re-adjust its RF front end to receive the next allocated signal).  
Ang may not explicitly disclose:
sending a process identification of the pre-scheduled service.
However, in analogous art, Zeng discloses:
sending a process identification of the pre-scheduled service (Fig. 2 and ¶ 76 disclose a base station providing an indication of a waveform and/or bandwidth for a wireless transmission between a UE and the base station, and identify a waveform for the wireless transmission based at least in part on the indication of the waveform and/or bandwidth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zeng to modify Ang in order to identify a process of a pre-scheduled service by identifying a waveform for the pre-scheduled service. One would have been motivated to do this, because a UE receiving this information may use it to identify the carrier(s) necessary to receive service (Zeng ¶ 76), and allow for efficient use of wireless resources in an environment of ever increasing capacity of wireless networks (Zeng ¶ 5).

Re Claim 23, though of a different scope, the limitations of claim 23 are substantially similar or identical to those of claim 16, and is rejected under the same reasoning.
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468